Citation Nr: 1446155	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  13-20 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a left shoulder disability. 

2.  Entitlement to service connection for a left shoulder disability.  

3.  Entitlement to service connection for a right shoulder disability, to include as secondary to a left shoulder disability.  


REPRESENTATION

Veteran represented by:	Daniel S. Rethmeier, Attorney


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 

INTRODUCTION

The Veteran had active service from May 1955 to April 1958.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a right shoulder disability, to include as secondary to a left shoulder disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a left shoulder disability was denied in a September 1992 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final September 1992 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left shoulder disability.

3.  The probative evidence indicates that the Veteran's left shoulder osteoarthritis is causally related to active service.





CONCLUSIONS OF LAW

1.  The September 1992 rating decision that denied service connection for a left shoulder disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992); currently, 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2.  The criteria to reopen the Veteran's claim for a left shoulder disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for left shoulder osteoarthristis have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for left shoulder osteoarthritis, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Legal Criteria for New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  See 38 U.S.C.A. § 5103A(f) (West 2002 & Supp. 2013).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); Evans v. Brown, 9 Vet. App. 273, 285 (1996).
New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2013) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  

New and Material Evidence Analysis 

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.

In June 1991, the Veteran filed a claim to establish service connection for a left shoulder disability.  A September 1991 rating decision denied the claim, finding that there was no evidence of a current disability or an in-service event, injury, or disease.  Within one year of the rating decision, the Veteran submitted additional lay statements and private treatment records.  The claim was reconsidered in a September 1992 rating decision, which confirmed the prior denial, finding that the Veteran's left shoulder condition was not related to active service.  Although the Veteran was notified of this rating decision and his appellate rights, he did not express disagreement with this determination.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the September 1992 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992); currently, 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

In September 2012, the Veteran filed a claim for entitlement to service connection for "bilateral shoulder issues."  A January 2013 rating decision reopened the Veteran's claim for a left shoulder injury, but denied it on the merits.  The Veteran appealed that decision.  

Although the AOJ reopened the previously denied claim, the Board is required to address the issue of new and material evidence in the first instance.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (holding that any decision that the AOJ made with regard to a new and material claim is not binding on the Board).  Evidence received since the final September 1992 rating decision includes private treatment records, lay statements, and a VA examination report.  All the evidence is new, in that it was not previously of record.  The new evidence is also material because it relates to an in-service shoulder injury and whether there is a nexus between the in-service injury and the Veteran's current left shoulder disability.  Specifically, private treatment records and the May 2013 VA examination report indicate that the Veteran was diagnosed with left shoulder osteoarthritis.  In letters dated in December 2012 and March 2013, D. M. stated that while he was stationed at the dispensary at Bamberg, Germany, as a medical aide, he treated the Veteran for a left shoulder injury.  In a March 2014 letter, the Veteran's wife stated that the Veteran had noticeable shoulder pain, which required medical treatment, since the early 1960s.  In a letter received in March 2014, Dr. Mulawka, M.D., opined that the Veteran's left shoulder condition had significant causalgia from his in-service injury.  As this evidence goes to the previously unestablished elements for service connection, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  On that basis, the Veteran's claim of entitlement to service connection for a left shoulder disability is reopened.

Legal Criteria for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Additionally, service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Analysis 

The Veteran asserts that he has a left shoulder disability that is related to active service, to include an in-service injury during which he was kicked in the shoulder.  

As to the first element, a current disability, private treatment records and the May 2013 VA examination report indicate that the Veteran has been diagnosed with degenerative changes or osteoarthritis of the left shoulder.  Thus, the first Shedden element is met.  Id.  

With respect to the second element, an in-service event, injury, or disease, the Veteran's service treatment records are unavailable.  However, the Veteran has consistently reported that he injured his left shoulder during active service when a foreign soldier kicked him in the left shoulder.  Additionally, in letters dated in December 2012 and March 2013, D. M. stated that he served with the Veteran, that he served as a medic, and that while he was stationed at the dispensary at Bamberg, Germany, he treated the Veteran for a left shoulder injury.  D. M. noted that the Veteran's arm was placed in a sling and he was restricted to light duty for several weeks.  In light of the credible statements, from the Veteran and D. M., the Board finds that the second Shedden element is met.  

With regard to a nexus between the Veteran's in-service injury and current osteoarthritis, the evidence of record includes two medical opinions and lay statements from the Veteran and his wife. 

In a June 2013 letter, the Veteran's wife stated that she met him shortly after his discharge from service and that he had noticeable shoulder pain at that time.  She also noted that the Veteran received medical treatment for his ongoing shoulder pain as early as 1960, but those records were unavailable because that doctor was deceased.  

In his June 2013 VA Form 9, the Veteran reported that he had worsening shoulder pain since he left active service.  He noted that he treated his shoulder pain by having his wife put ointment on it.  He further reported that he could not afford to see a doctor every time his shoulder hurt, but he had periodically sought medical care for his shoulder pain as early as 1958.  With regard to those treatment records, the Veteran stated that his medical records from 1958 to 1977 were unavailable because his treating physician was deceased.  

In correspondence received in March 2014, Dr. Mulawka stated that he initially saw the Veteran in March 1989, at which time the Veteran recounted an in-service injury where he was kicked in the shoulder, and had documented injuries going back to that injury.  Dr. Mulawka opined that given the Veteran's documented injury and his present symptoms, his present left shoulder condition was related to his in-service injury.  Dr. Mulawaka also attached the March 1989 private treatment record that indicated that the Veteran was treated for left shoulder pain, which he reported had started somewhat after his in-service injury.  

The Veteran was provided a VA examination in May 2013.  The examiner diagnosed the Veteran with degenerative changes of the left shoulder, probable left shoulder sprain, left shoulder supraspinatus tear, and severe osteoarthritis of the right shoulder.  The examiner opined that it was less likely than not that the Veteran's claimed condition was related to active service.  The examiner explained that it was unlikely that an injury that happened 24 years prior to the first documented treatment would be related and that a rotator cuff tear is a degenerative condition which occurs with aging.  However, the examiner stated that a prior injury to the left shoulder could certainly contribute to degenerative changes and that the Veteran's left shoulder was worse than his right.  The examiner opined that the Veteran's claimed condition was at least as likely as not due to or the result of his service connected condition.  The Board notes that the Veteran is service-connected for bilateral hearing loss and tinnitus.  Accordingly, given the lack of any explanation it is unclear how the Veteran's osteoarthritis is due to or the result of the Veteran's service-connected disabilities.  Nevertheless, the examiner's rationale does support granting service connection for osteoarthritis of the left shoulder on a direct basis.  

In light of the two positive nexus opinions of record and credible lay statements regarding periodic medical treatment between 1958 and 1977, the Board finds that osteoarthritis of the left should is etiologically related to the Veteran's in-service left shoulder injury.  

With regard to the Veteran's left shoulder supraspinatus tear and probable left shoulder sprain, the evidence does not relate those disabilities to the Veteran's in-service shoulder injury.  Additionally, as this decision grants service connection for osteoarthritis of the left shoulder, granting service connection for either of the those disability would not result in additional compensation, as doing so would violate the rule against pyramiding by doubly compensate the Veteran for the same symptoms.  See 38 C.F.R. § 4.14 (2013).

ORDER

New and material evidence having been received; the claim of entitlement to service connection for a left shoulder disability is reopened.  

Entitlement to service connection for osteoarthritis of the left shoulder is granted.  


REMAND

A review of the record indicates that further development is needed prior to adjudicating the Veteran's claim.  

The May 2013 VA examination report indicated that the Veteran was diagnosed with severe right shoulder osteoarthritis.  Although the May 2013 examiner opined that the Veteran's right shoulder osteoarthritis was not aggravated beyond normal progression by the Veteran's left shoulder disability, the examiner did not opine whether the Veteran's right shoulder osteoarthritis was etiologically related to active service or caused by his left shoulder condition.  Accordingly, the examiner's opinion is inadequate for adjudicating the Veteran's claim and an addendum opinion must be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records from the VA medical center in St. Cloud, Minnesota, and any associated outpatient clinics dated from January 2013 to present.

2.  Thereafter, obtain an addendum opinion from the May 2013 examiner or, if unavailable, the Veteran should be provided a new VA examination.  The claims file and a copy of this remand must be reviewed by the examiner.  The examiner is requested to:

a. State whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's right shoulder osteoarthritis began in service, was caused by service, or is otherwise etiologically related to service.

In rendering the opinion, the examiner is requested to address the Veteran's lay statements, including his September 2012 statement in support of claim asserting that he dislocated his right shoulder during service.  

b. State whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's right shoulder osteoarthritis was caused or aggravated by his service-connected left shoulder osteoarthritis.  


Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.
The examiner must provide a complete rationale for any opinion offered.  If the examiner cannot provide any of the requested opinions without resorting to mere speculation, he or she must so state and must explain why he or she cannot provide the opinion without resorting to mere speculation.

3.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the AOJ should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


